Per Curiam.

Rule 121-a of the Rules of Civil Practice and cases dealing with the taking of testimony before trial have no bearing upon a motion for a physical examination of a plaintiff in an action to recover for personal injuries. A physical *98examination may be had. under section 306 of the Civil Practice Act in such actions when the defendant “ is ignorant of the nature and extent of the injuries complained of ’ \ The General Construction Law (§ 37-a) provides that an action for personal injuries includes an action for assault.
The order should be affirmed, with $10 costs and disbursements.
Edeb, Hecht and Schbeibeb, JJ., concur.
Order affirmed, etc.